Monks, J.
The questions presented in this case are substantially the same as those decided in Consumers Gas Trust Co. v. Howard (1904), ante, 170; Consumers Gas Trust Co. v. Worth (1904), ante, 141; Consumers Gas Trust Co. v. Ink (1904), ante, 174; Consumers Gas Trust Co. v. Crystal Window Glass Co. (1904), ante, 190; Consumers Gas Trust Co. v. Littler (1904), 162 Ind. 320, and upon the authority of these cases the judgment in this case is reversed, with instructions to Overrule the demurrer to the answer.